Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, II, appeals the district court’s order dismissing his complaint and imposing a pre-filing review system and its subsequent order denying his several motions for reconsideration and his motions for stay pending appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. Consequently, we deny as moot Davis’ motion to stay the district court’s judgment and enforcement of the pre-filing review system pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.